Citation Nr: 0432666	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  96-37 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from an 
overpayment of death pension benefits.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946, from February 1949 to July 1950, and from April 1951 to 
November 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1991 decision of the Committee on 
Waivers and Compromises (Committee) of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Committee granted a partial waiver of $275 
of a $550 overpayment.

In a July 2002 decision, the Board denied entitlement to a 
waiver of indebtedness in the calculated amount of $275.00.  
The appellant appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
2003, the veteran and the Secretary of VA (parties) filed a 
joint motion to vacate the July 2002 decision and remand it, 
asserting that the Board had failed to provide adequate 
reasons and bases for why the collection of the remaining 
overpayment in the case would not be against equity and good 
conscience.  The Court granted the joint motion that same 
month.  The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The RO notified the appellant via correspondence on 
several occasions that her rate of pension was directly 
related to her income; that she was required to promptly 
notify VA of changes in income; and that a failure to do so 
could result in the creation of an overpayment that must be 
recovered by VA.

2.  On April 23, 1990, the appellant informed VA of income in 
the form of monthly payments from the Social Security 
Administration, which began on April 3, 1990.  An employee of 
VA stated that an Eligibility Verification Report (EVR) was 
sent to the appellant that day.

3.  On May 9, 1990, the appellant submitted the EVR showing 
Social Security Administration payments of $421 per month.  

4.  The record reflects that on June 26, 1990, the appellant 
was authorized an increase in widow's pension benefits as of 
January 1, 1990, based on medical expenses, but that the 
benefits would terminate as of May 1, 1990, due to Social 
Security Administration benefits.  The appellant cashed the 
May 1990 and the June 1990 checks from VA, and an overpayment 
was created at that time.

5.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the appellant was at 
fault in the creation of the overpayment.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled.

7.  The degree of fault and unjust enrichment to the 
appellant outweighs any financial hardship resulting from 
repayment; collection of the created indebtedness would not 
defeat the purpose of the death pension benefits program, or 
otherwise be inequitable.




CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 3.660(a)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks waiver of recovery of a $275 overpayment 
of death pension benefits.  The notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
inapplicable to waiver claims.  Barger v. Principi, 16 Vet. 
App. 132 (2002).

The appellant applied for death pension benefits in December 
1986 and was notified of a favorable reply in May 1987.

In a February 1988 letter to the appellant, VA informed her 
of the following: 

Your rate of VA pension is directly 
related to your family income.  Your rate 
of pension must be reduced whenever you 
receive income from another source.  
Therefore, you must notify us immediately 
if you or any of your dependents have 
received any income other than that shown 
above or if you or your dependents 
receive any additional income in the 
future.  You must also notify us 
immediately if there is any change in the 
status of your dependents.  Failure to 
inform the VA promptly of income and 
dependency changes will result in 
creation of an overpayment in your 
account.  

This letter was not returned as undeliverable, and thus the 
appellant is assumed to have received this notification.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  A letter was 
sent to the appellant in February 1990, which reiterated the 
above wording.

The record reflects that on April 23, 1990, the appellant 
called to report that Social Security Administration benefits 
of $421.00 had started on April 3, 1990, because she had 
turned 60 years old.  The VA employee indicated that the 
appellant had been sent an EVR.  The appellant submitted the 
EVR on May 9, 1990, which showed that she was now receiving 
Social Security Administration benefits in the amount of 
$421.00/month. 

The appellant received the May 1990 check from VA and 
subsequently received the June 1990 check from VA.  She 
proceeded to cash both checks in June 1990, which caused the 
overpayment.  A notice of indebtedness was mailed to the 
appellant on July 15, 1990.

The appellant asserts that she thought she would receive a 
letter from VA to return the May 1990 and June 1990 checks.  
When she did not receive any such notice during May 1990 and 
then received the June 1990 check, she assumed that VA knew 
what it was doing and she cashed the checks.

In seeking a waiver, the appellant stated that her monthly 
income was $542 with expenses totalling $1,386.  She stated 
that she made up the difference with interest income.  In the 
May 1991 decision on appeal, the Committee granted a 
50 percent waiver for the overpayment-thus, decreasing the 
overpayment from $550.00 to $275.00.  The Committee stated 
that in granting that waiver amount, it considered the 
appellant's degree of fault, as well as her financial 
situation.  

The appellant has not disputed the amount of the 
indebtedness.  The only question is whether recovery of the 
indebtedness should be waived for the remainder of the 
overpayment.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud; (2) 
misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
In other words, any indication that the appellant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with her receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the appellant is free from all taint of 
fraud in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

The Board's review of the record reflects that the Committee 
resolved this question in favor of the appellant, finding, in 
essence, that her actions did not represent the intentional 
behavior to obtain government benefits to which she was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The appellant has contested that she was not at fault in 
creation of the debt.  Specifically, she states that she 
received a check from VA in June 1990, which she did not cash 
because she expected that VA would ask her to return the 
check.  She states she then received a second check at the 
end of June 1990 and thought that VA must know its accounting 
better than her and thus she cashed the two checks.  Again, 
as stated above, the Committee granted a partial waiver and 
asked that the appellant pay 50 percent of the overpayment.  

The Board has thoroughly reviewed the evidence of record and 
finds that the appellant was at fault in cashing the two 
checks.  If she had any questions as to whether she should 
cash the checks, she could have called VA (as she called VA 
to inform it that she was now in receipt of Social Security 
Administration benefits).  The appellant was notified on at 
least two occasions that the amount of her pension was 
directly related to additional income she received.  When she 
notified VA of her additional income, she should have 
expected that her pension benefits would decrease since she 
had been informed that there was a direct relationship 
between her income and the amount of pension benefits to 
which she would be entitled.  The Board is aware that the 
appellant is of a relatively advanced age, having been born 
in 1930.  However, there is no indication that she lacked 
understanding of the requirements or the consequences of her 
actions.  Thus the appellant is at fault.  A review of the 
record shows that VA has taken some contributory fault in 
granting a partial waiver.  Again, the remainder of the 
overpayment is $275.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in the appellant's unjust enrichment at the expense of the 
Government, and that the appellant in this case did not, 
according to the available record, change her position to her 
detriment in reliance upon receipt of the award of death 
pension benefits to which she received, but was not entitled.  
Unjust enrichment would result if she were permitted to 
retain government funds to which she was not ultimately 
entitled.

The Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit by 
nullifying the object for which it was intended.  Death 
pension is a means tested income support for a veteran's 
surviving spouse.  38 U.S.C.A. § 1541 (West 2002).  Since the 
benefit is limited to those who meet the income requirements, 
it follows that the purpose of the benefit is not defeated if 
there is a recovery of improperly made payments to those 
whose income exceeds the statutory and regulatory limits.

The remaining question is whether recovery would result in 
undue hardship on the appellant.  The appellant has reported 
that her only source of income consists of a small Social 
Security benefit, and that her expenses exceed her limited 
income.  However, on a VA Form 21-0518, Improved Pension 
Eligibility Verification Report, which covered the period 
from December 1, 1987 to November 30, 1988, she denied any 
income and signed the document, attesting to the truth of the 
information she provided.  However, a private employer 
indicated it had paid her $21,558.12 during 1988.  Therefore, 
the Board is not bound to recognize assertions she has 
advanced regarding her income/expense ration as credible.  
The Board finds that there is no credible indication that 
collection of the indebtedness to the government would 
deprive her of the basic necessities of life.  Additionally, 
it must be noted that the Committee has cut her overpayment 
in half, which is an already advanced equitable consideration 
of some significance.

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 2002).  The Committee has applied equity and 
good conscience in cutting the overpayment to 50 percent of 
the original amount-with the government bearing half the 
cost and the appellant paying for the other half.  This is in 
line without a finding that the decision should not be unduly 
favorable or adverse to either side, and a finding that each 
party paying 50 percent of the total bill is found to be a 
fair decision.  As stated above, the Board finds that 
financial hardship is not shown, and the appellant would be 
unjustly enriched if recovery of the remaining half of the 
overpayment were waived.  38 C.F.R. § 1.965(a).

Accordingly, the prior decision of the Committee is affirmed, 
and the request for a waiver of recovery of the remainder of 
the overpayment ($275) is denied.  The preponderance of the 
evidence is against the appellant's claim, and there is no 
doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Waiver of indebtedness in the calculated amount of $275.00, 
is denied.



_________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



